ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Target Construction, Inc.                     )      ASBCA Nos. 58812, 58813
                                              )
Under Contract No. W912EE-10-C-0028           )

APPEARANCES FOR THE APPELLANT:                       S. Leo Arnold, Esq.
                                                     Matthew W. Willis, Esq.
                                                      Ashley, Ashley & Arnold
                                                      Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John M. Breland, Esq.
                                                     Walker D. Moller, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Vicksburg

                                  ORDER OF DISMISSAL

       The parties have filed a joint motion to dismiss with prejudice stating that the matters
in dispute have been resolved. Accordingly, these appeals are dismissed with prejudice.

       Dated: 8 July 2016


                                                  /t'~C;L J.y\OC,vl                     1
                                                  MICHAEL . O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58812, 58813, Appeals of Target
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals